106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles W. BARLOW, Petitioner-Appellant,v.Willard L. HERRON, Sheriff of Randolph County, Respondent-Appellee.Charles W. BARLOW, Petitioner-Appellant,v.Willard L. HERRON, Respondent-Appellee.
Nos. 96-7601, 96-7604.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 24, 1997.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Senior District Judge.  (CA-96-56-2, CA-96-79-2)
Charles W. Barlow, Appellant Pro Se.
Rory L. Perry, OFFICE OF THE ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
This is a consolidated appeal in which the Appellant, a West Virginia inmate, appeals the district court's orders denying relief on his two petitions filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the records and the district court's opinions and find no reversible error.  Accordingly, we deny certificates of appealability and dismiss the appeals on the reasoning of the district court.  Barlow v. Herron, No. CA96-56-2 (N.D.W.Va. Sept. 24, 1996);  Barlow v. Herron, No. CA-96-79-2 (N.D.W.Va. Oct. 16, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.